Citation Nr: 1614687	
Decision Date: 04/12/16    Archive Date: 04/26/16

DOCKET NO.  11-14 127	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for a bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

K. Haddock, Counsel 





INTRODUCTION

The Veteran had active military service from January 1968 to August 1969, to include service in the Republic of Vietnam.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  Jurisdiction over the case was subsequently returned to the VA RO in Oakland, California.  In his April 2011 substantive appeal, the Veteran requested that he be afforded a hearing before a member of the Board.  In a statement received in November 2015, the Veteran withdrew his request for a Board hearing.  

Further review of the record shows that the Veteran submitted a timely notice of disagreement with the denial of service connection for posttraumatic stress disorder (PTSD) in the March 2009 rating decision.  However, in an April 2011 Decision Review Officer (DRO) decision, he was granted service connection for PTSD.  There is no indication from the record that he disagreed with the effective date or rating assigned in that decision.  That benefit sought on appeal has therefore been granted in full, and the Board has limited its current consideration accordingly.  

The issue of entitlement to service connection for a bilateral hearing loss disability is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Tinnitus is etiologically related to acoustic trauma sustained in active service.  


CONCLUSION OF LAW

Tinnitus was incurred in active service.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).
REASONS AND BASES FOR FINDING AND CONCLUSION

Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Te deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996).  

Analysis

The Veteran asserts that he has tinnitus as a result of acoustic trauma sustained in active service, to include specifically large arms fire noises while serving in the Republic of Vietnam.  Review of his DD Form 214 shows that his military occupational specialty (MOS) while in active service was that of a field artilleryman.  Further review shows that the Veteran did in fact have service in the Republic of Vietnam.  Therefore, the Board concedes that the Veteran sustained acoustic trauma while in active service.  

Service treatment records (STRs) are silent for complaints of, or treatment for, tinnitus while the Veteran was in active service.  However, he has reported that he first experienced symptoms of tinnitus while serving in the Republic of Vietnam.  He is competent to report that he first experienced symptoms of tinnitus during active service and that such problems have continued since service.  Heuer v. Brown, 7 Vet. App. 379 (1995); Falzone v. Brown, 8 Vet. App. 398 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  He is also credible in this regard.

In February 2009, the Veteran was afforded a VA audiology evaluation.  At that time, he reported that he sustained acoustic trauma while in service as a field artilleryman as he worked inside the turret of a M109 155mm Howitzer.  He reported that he did not use hearing protection while in active service and denied any post-service occupational or recreational noise exposure.  He also noted that he first noticed tinnitus while serving in the Republic of Vietnam.  The examiner diagnosed tinnitus and opined that it was not likely related to the Veteran's time in active service.  In this regard, the examiner noted that there was no documentation of tinnitus during the Veteran's active service and that the Veteran had only vaguely reported the onset of his tinnitus as occurring while serving in the Republic of Vietnam.  The examiner further noted that there was no documentation of the Veteran having reported tinnitus to a healthcare provider until 2008, nearly 40 years following his separation from active service.  

The Board finds the February 2009 VA opinion to be inadequate.  In this regard, the examiner failed to consider appropriately the Veteran's reports of tinnitus in service.  Additionally, the examiner relied on lack of documentation of the Veteran having reported tinnitus to a healthcare provider until nearly 40 years following his separation from active service, despite the fact that the Veteran has competently and credibly reported that he has experienced tinnitus since active service.  As the opinion is inadequate, it cannot serve as the basis of a denial of entitlement to service connection.  

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F .3d 1331 (Fed. Cir. 2006).  Here, the Veteran is competent to identify tinnitus, and his statements have been found credible.

In sum, the Board concedes that the Veteran sustained acoustic trauma in active service.  The VA medical opinion of record is not a competent opinion against the claim as it fails to consider pertinent facts of record.  The Veteran has competently and credibly reported tinnitus during service.  He has also competently and credibly asserted a continuity of relevant symptomatology since service.  In addition, he has a current diagnosis of tinnitus.  Therefore, the Board finds that the evidence for and against the claim of entitlement to service connection for tinnitus is at least in equipoise.  Accordingly, reasonable doubt must be resolved in favor of the Veteran, and entitlement to service connection for tinnitus is warranted.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for tinnitus is granted.


REMAND

Regrettably, the Board finds that additional development is required before the remaining claim on appeal is decided.  Specifically, the Veteran asserts that he has a bilateral hearing loss disability as a result of noise exposure sustained in active service.  As noted above, the Board has conceded that the Veteran sustained acoustic trauma while in active service.  Additionally, the Veteran has reported that he first noted a decrease in his hearing acuity while serving in the Republic of Vietnam.  Further, the Veteran has noted that he never sought treatment for decreased hearing acuity during service because there were more important things happening in the Republic of Vietnam and because soldiers did not have time to complain about things of that nature.  

At the February 2009 VA audiology evaluation, the Veteran described significant noise exposure during active service and denied any significant post-service noise exposure.  He was shown to have a bilateral hearing loss disability for VA purposes.  The examiner diagnosed bilateral sensorineural hearing loss and opined that it was not likely that the Veteran's hearing loss was related to time spent in the military.  The examiner noted that the Veteran had hearing within normal limits at separation and that there was no change in hearing sensitivity over time.  Further, the examiner noted that there was no documentation of complaints of hearing loss while the Veteran was in active service and that there was no documentation of treatment for hearing loss before 2008, nearly 40 years after his separation from active service.  

The Board finds the February 2009 VA opinion to be inadequate.  In this regard, the Board notes that the examiner did not consider the Veteran's report that he experienced decreased hearing acuity during active service.  Further, the absence of hearing loss for VA purposes at separation is not sufficient to support a negative opinion.  Additionally, the examiner did not account for the fact that the Veteran has denied post-service noise exposure.  As the opinion is inadequate, it cannot serve as the basis of a denial of entitlement to service connection.  

Accordingly, the Board finds that the Veteran should be afforded a new VA examination to determine the nature and etiology of his bilateral hearing loss disability.  Also, on remand, current treatment records should be identified and obtained before a decision is made with regard to the remaining issue on appeal.

Accordingly, the case is REMANDED for the following action:

1.  Identify and obtain any outstanding VA and private treatment records not already of record in the claims file.  Any additional treatment records identified by the Veteran should be obtained and associated with his claims file.  If such efforts yield negative results, a notation to that effect should be inserted in the file.  He is to be notified of unsuccessful efforts to allow him the opportunity to obtain and submit those records for VA review.

2.  Then, schedule the Veteran for a VA audiology evaluation by an examiner with appropriate expertise to determine the nature and etiology of his bilateral hearing loss disability.  The claims file must be made available to, and reviewed by the examiner.  Any indicated studies should be performed. 

Based on the examination results and review of the record, the examiner should provide an opinion as to whether there is a 50 percent or greater probability that any identified bilateral hearing loss disability is etiologically related to acoustic trauma sustained during the Veteran's active service or had its onset within one year of his separation from active service.  In forming the opinion, the examiner should specifically address the Veteran's rather significant noise exposure sustained while serving in the Republic of Vietnam and his reports of decreased hearing acuity since service.  

The rationale for all opinions expressed must be provided.

3.  Confirm that the VA audiology evaluation report and medical opinion comports with this remand, and undertake any other development found to be warranted.

4.  Then, readjudicate the issue of entitlement to service connection for a bilateral hearing loss disability.  If the decision is adverse to the Veteran, issue a supplemental statement of the case, allow the appropriate time for response, and return the claim to the Board.

No action is required of the Veteran until he is notified by VA.  However, he is advised of his obligation to cooperate in ensuring that the duty to assist is satisfied.  Kowalski v. Nicholson, 19 Vet. App. 171 (2005); Wood v. Derwinski, 1 Vet. App. 190 (1991).  His failure to help procure treatment records, and his failure to report for a scheduled VA examination, may impact the determination made.  38 C.F.R. § 3.655 (2015).  He is also advised that he has the right to submit additional evidence and argument, whether himself or through his representative, with respect to this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  It must be afforded prompt treatment.  The law indeed requires that all remands by the Board or the United States Court of Appeals for Veterans Claims be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


